Citation Nr: 1221553	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  04-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The case was previously before the Board in May 2009 and January 2011 at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

In February 2000, the Veteran submitted a claim for increased rating for his right middle finger disability and noted that the condition affected his ability to "retain gainful employment."  The RO denied a claim for TDIU in a May 2002 rating decision and the Veteran perfected the current appeal.  When the Veteran's TDIU claim was initially denied, the only service-connected disability was the right middle finger, evaluated as 10 percent disabling.  

An increased rating for the right middle finger was denied in a January 2011 Board decision; however, in that same decision, service connection was granted for an acquired psychiatric disorder.  In a January 2011 rating decision, the Appeals Management Center (AMC) effectuated the Board decision and assigned a 50 percent rating for posttraumatic stress disorder (PTSD), effective from February 27, 2004.  In a February 2012 rating decision, the rating was increased to 100 percent, effective May 27, 2011.  In that decision, the AMC noted that the assignment of a 100 percent rating precluded a finding of TDIU.  

The award of a 100 percent schedular rating does not render the Veteran's claim for TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Additionally, because the claim for TDIU was received several years before the total schedular rating was awarded, the claim could date prior to the effective date of the total schedular rating.  Thus, the issue of whether TDIU is warranted prior to May 27, 2011, is still on appeal.  

The Veteran claims he stopped working in January 2000 due to increased pain in his service-connected right hand finger amputation.  He believes the combination of his right hand disability and his service-connected PTSD with depression renders him totally unemployable. 

According to medical records, the Veteran reported having multiple odd jobs after service that did not last long, where he was frequently fired, until he finally obtained a job as a long-haul truck driver, which he maintained for 10 to 12 years.

The claim is complicated because the records show the Veteran stopped working in January 2000 due to a motor vehicle accident (MVA) where he re-injured his right hand and his back (a non-service connected disorder).  The injuries from the accident forced him to retire and he has been on Social Security Adminsitration (SSA) disability benefits ever since.  

Pursuant to the Board's remand, the Veteran was afforded VA examinations in May 2011, which showed total occupational impairment due to PTSD and "severely limited" working impairment due to the right hand disability.  The AMC awarded the Veteran a 100 percent disability rating for PTSD, effective May 27, 2011, the date of the VA examination.  

The RO did not, however, readjudicate the Veteran's TDIU claim or issue a supplemental statement of the case (SSOC).  38 C.F.R. § 19.31 (2011).  As such, corrective action is necessary.  The RO must readjudicate the Veteran's TDIU claim in accordance with the Board's prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to TDIU for the time period prior to May 27, 2011, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant for any appellate time period, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

